                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


SABRINA W., 1
                                                                              No. 6: 19-cv-00032-AC
                Plaintiff,
        v.                                                                      OPINION & ORDER

ANDREW M. SAUL,
Commissioner of Social Security,

                Defendant.




MOSMAN,J.,

        On September 16, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation ("F&R") [17], recommending that the Commissioner's Motion to Dismiss [8]

be denied. Neither party objected.

                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court


1 In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.
I - OPINION AND ORDER
is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Upon review, I agree with Judge Acosta's recommendation and I ADOPT the F&R [17]

as my own opinion. The Commissioner's Motion to Dismiss [8] is DENIED. The Commissioner

is ordered to file and serve an answer, along with a ce1tified copy of the transcript of the

administrative record, within sixty (60) days of the entry of this order.

       IT IS SO ORDERED.

       DATED this __[l1{ay of November, 2019.




                                                                 Nw)~
                                                              MICHAELW. McifeAN
                                                              Chief United States District Judge




2 - OPINION AND ORDER
